EXHIBIT 10.2

 

ALCOA CORPORATION
TERMS AND CONDITIONS FOR RESTRICTED SHARE UNITS


These terms and conditions, including Appendices attached hereto (the “Award
Terms”), are authorized by the Compensation and Benefits Committee (the
“Committee”) of the Board of Directors. They are deemed to be incorporated into
and form a part of the Award of Restricted Share Units issued on or after
October 1, 2019 under the Alcoa Corporation 2016 Stock Incentive Plan, as may be
amended from time to time (the “Plan”).

Terms that are defined in the Plan have the same meanings in the Award Terms.

General Terms and Conditions

1.Restricted Share Units are subject to the provisions of the Plan and the
provisions of the Award Terms.  If the Plan and the Award Terms are
inconsistent, the provisions of the Plan will govern. Interpretations of the
Plan and the Award Terms by the Committee are binding on the Participant and the
Company. A Restricted Share Unit is an undertaking by the Company to issue the
number of Shares indicated in the Participant’s account with the Company’s
designated stock plan broker or service provider (the “Broker”), subject to the
fulfillment of certain conditions, except to the extent otherwise provided in
the Plan or herein. A Participant has no voting rights or rights to receive
dividends on Restricted Share Units, but the Board of Directors may authorize
that dividend equivalents be accrued and paid on Restricted Share Units upon
vesting in accordance with paragraphs 2 and 4 below.

Vesting and Payment

2.A Restricted Share Unit vests on the third anniversary date of the grant date
and, subject to paragraph 3 and, if the Restricted Share Unit is subject to a
performance condition, paragraph 3, will be paid to the Participant in Shares on
the vesting date or within 90 days thereafter (or, if it is not practicable to
make payment by such date, as soon as practicable thereafter, but in no event
later than the end of the calendar year in which the vesting date occurs and/or
later than the time permitted under Section 409A of the Code).

3.Notwithstanding the foregoing, except as provided in paragraph 4, if a
Participant’s employment with the Company (including its Subsidiaries) is
terminated before the Restricted Share Unit vests, the Award is forfeited and is
automatically canceled.

4.The following are exceptions to the vesting rules:

 

•

Death or Disability:  a Restricted Share Unit held by a Participant, who dies
while an Employee or who is permanently and totally disabled (as defined below)
while an Employee, is not forfeited but vests and is paid on the original stated
vesting date set forth in paragraph 2.

 

 

 

--------------------------------------------------------------------------------

 

A Participant is deemed to be permanently and totally disabled if the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months. A Participant shall not be
considered to be permanently and totally disabled unless the Participant
furnishes proof of the existence thereof in such form and manner, and at such
times, as the Company may require. In the event of a dispute, the determination
whether a Participant is permanently and totally disabled will be made by the
Committee or its delegate.

 

•

Change in Control:  a Restricted Share Unit vests if a Replacement Award is not
provided following certain Change in Control events, as described in the Plan.
Notwithstanding anything in the Award Terms to the contrary, if a Change in
Control qualifies as a “change in control event” within the meaning of Treas.
Reg. § 1.409-3(i)(5), the vested Restricted Share Unit (whether vested pursuant
to the preceding sentence or otherwise and with vesting determined under Section
409A of the Code) will be paid to the Participant within 30 days following the
Change in Control.  If the Change in Control does not so qualify, the vested
Restricted Share Unit will vest and be paid to the Participant on the original
stated vesting date set forth in paragraph 2.

 

•

Termination Following Change in Control:  as further described in the Plan, if a
Replacement Award is provided following a Change in Control, but within 24
months of such Change in Control the Participant’s employment is terminated
without Cause (as defined in the Alcoa Corporation Change in Control Severance
Plan) or by the Participant for Good Reason (as defined in the Alcoa Corporation
Change in Control Severance Plan), the Replacement Award will vest and be paid
to the Participant on the original stated vesting date set forth in paragraph 2.

 

•

Retirement:  unless otherwise determined by the Committee or its delegate, a
Restricted Share Unit is not forfeited if it is held by a Participant who
terminates employment due to Retirement (as defined in the Plan) at least six
months after the grant date. In such event, the Restricted Share Unit vests and
is paid on the original vesting schedule of the grant set forth in paragraph 2.

 

•

Divestiture:  if a Restricted Share Unit is held by a Participant who is to be
terminated from employment with the Company or a Subsidiary as a result of a
divestiture of a business or a portion of a business of the Company (each, a
“Divestiture”) and the Participant either becomes an employee of (or is leased
or seconded to) the entity acquiring the business on the date of the closing, or
the Participant is not offered employment with the entity acquiring the business
and is terminated by the Company or a Subsidiary within 90 days of the closing
of the sale, then, at the discretion of the Chief Executive Officer of the
Company, for Participants other than those subject to the short-swing profit
rules of Section 16(b) of the Exchange Act (a “Section 16 Insider”), or, at the
discretion of the Committee for Section 16 Insiders, as the case may be, the
Restricted Share Unit will not be forfeited and will vest and be paid on the
original vesting schedule set

2

 

 

--------------------------------------------------------------------------------

 

 

forth in paragraph 2. For purposes of this paragraph, employment by “the entity
acquiring the business” includes employment by a subsidiary or affiliate of the
entity acquiring the business; and “Divestiture of a business” means the sale of
assets or stock resulting in the sale of a going concern. “Divestiture of a
business” does not include a plant shut down or other termination of a business.

 

•

Involuntary Termination without Cause: in circumstances other than a
Divestiture, if a Participant is involuntarily terminated without Cause (as
defined below) from employment with the Company or a Subsidiary at least one
year after the grant date and during the vesting period, the Restricted Share
Unit Award is not forfeited in whole but only in part upon termination of
employment. The portion of the Restricted Share Unit Award that is not forfeited
vests on the original stated vesting date set forth in paragraph 2 and is
calculated based on a proportionate share of the time during the vesting period
that the Participant remained actively employed with the Company or a
Subsidiary, with the remaining portion being automatically forfeited. The
proportionate share is computed on the basis of the actual number of days
actively employed after the date of grant over the total numbers of days in the
three years vesting period (with the resulting Restricted Share Units rounded up
to the next whole unit). For example, a Participant who is involuntarily
terminated without Cause from employment with the Company (or a Subsidiary) at
the end of the first year of the three-year vesting period will receive
one-third of the Shares upon vesting, with the remaining two-thirds of the
Shares being automatically forfeited upon termination.

For this purpose, if the Participant participates in the Alcoa Corporation
Change in Control Severance Plan, “Cause” shall have the meaning set forth in
such plan. If the Participant does not participate in the Alcoa Corporation
Change in Control Severance Plan, “Cause” means (i) the willful and continued
failure by the Participant to substantially perform the Participant’s duties
with the Company or Subsidiary employer that has not been cured within 30 days
after a written demand for substantial performance is delivered to the
Participant by the Board or the Participant’s direct supervisor, which demand
specifically identifies the manner in which the Participant has not
substantially performed the Participant’s duties, (ii) the willful engaging by
the Participant in conduct which is demonstrably and materially injurious to the
Company or a Subsidiary, monetarily or otherwise; (iii) the Participant’s fraud
or acts of dishonesty relating to the Company or any of its Subsidiaries, or
(iv) the Participant’s conviction of any misdemeanor relating to the affairs of
the Company or any of its Subsidiaries or indictment for any felony. For
purposes of clauses (i) and (ii) of this definition, no act, or failure to act,
on the Participant’s part shall be deemed “willful” unless done, or omitted to
be done, by the Participant not in good faith and without reasonable belief that
the Participant’s act, or failure to act, was in the best interest of the
Company.

5.A Participant will receive one Share upon the vesting and payment of a
Restricted Share Unit. Notwithstanding the foregoing or anything in the Award
Terms to the contrary, to the extent that payment in Shares is prohibited under
applicable law or would require the Participant

3

 

 

--------------------------------------------------------------------------------

 

or the Company to obtain the approval of any governmental and/or regulatory body
in the Participant’s country, or as necessary to meet tax objectives, the
Company in its sole discretion may substitute a cash payment in lieu of Shares,
such cash payment to be equal to the Fair Market Value of the Shares on the date
that such Shares would have otherwise been issued under the terms of the Plan
and the Award Terms.

Taxes

6.All taxes required to be withheld under applicable tax laws in connection with
a Restricted Share Units must be paid by the Participant at the appropriate time
under applicable tax laws. The Company may satisfy applicable tax withholding
obligations by any of the means set forth in Section 15(k) of the Plan, but will
generally withhold from the Shares to be issued upon payment of the Restricted
Share Units that number of Shares with a fair market value on the vesting date
equal to the taxes required to be withheld at the minimum required rates, or at
any other rate approved by the Committee, up to the maximum individual tax rate
for the applicable tax jurisdiction, which include, for Participants subject to
taxation in the United States, applicable income taxes, federal and state
unemployment compensation taxes and FICA/FUTA taxes. Notwithstanding the
foregoing, if the Participant is a Section 16 Insider, the Company will withhold
Shares from the Shares to be issued upon payment of the Restricted Share Unit,
as described herein, at the minimum required rates and will not use the other
means set forth in the Plan.

Beneficiaries

7.If permitted by the Company, Participants will be entitled to designate one or
more beneficiaries to receive all Restricted Share Units that have not yet
vested at the time of death of the Participant. All beneficiary designations
will be on beneficiary designation forms approved for the Plan. Copies of the
form will generally be available from the Broker or may otherwise be obtained
from the Company.

8.Beneficiary designations on an approved form will be effective at the time
received by the Company, including, as applicable, through submission to the
Broker. A Participant may revoke a beneficiary designation at any time by
written notice to the Company, including as applicable, through submission to
the Broker, or by filing a new designation form. Any designation form previously
filed by a Participant will be automatically revoked and superseded by a
later-filed form.

9.A Participant will be entitled to designate any number of beneficiaries on the
form, and the beneficiaries may be natural or corporate persons.

10.The failure of any Participant to obtain any recommended signature on the
form will not prohibit the Company from treating such designation as valid and
effective. No beneficiary will acquire any beneficial or other interest in any
Restricted Share Unit prior to the death of the Participant who designated such
beneficiary.

11.Unless the Participant indicates on the form that a named beneficiary is to
receive Restricted Share Units only upon the prior death of another named
beneficiary, all beneficiaries designated on the form will be entitled to share
equally in the Restricted Share Units upon

4

 

 

--------------------------------------------------------------------------------

 

vesting. Unless otherwise indicated, all such beneficiaries will have an equal,
undivided interest in all such Restricted Share Units.

12.Should a beneficiary die after the Participant but before the Restricted
Share Units are paid, such beneficiary’s rights and interest in the Award will
be transferable by the beneficiary’s last will and testament or by the laws of
descent and distribution. A named beneficiary who predeceases the Participant
will obtain no rights or interest in Restricted Share Units, nor will any person
claiming on behalf of such individual. Unless otherwise specifically indicated
by the Participant on the beneficiary designation form, beneficiaries designated
by class (such as “children,” “grandchildren” etc.) will be deemed to refer to
the members of the class living at the time of the Participant’s death, and all
members of the class will be deemed to take “per capita.”

13.If a Participant does not designate a beneficiary or if the Company does not
permit a beneficiary designation, the Restricted Share Units that have not yet
vested or been paid at the time of death of the Participant will be paid to the
Participant’s legal heirs pursuant to the Participant’s last will and testament
or by the laws of descent and distribution.

Adjustments

14.In the event of an Equity Restructuring or other transaction described in
Section 4(f) of the Plan, the Committee will equitably adjust the Restricted
Share Units as it deems appropriate in accordance with the terms of the Plan.
The adjustments authorized by the Committee will be final and binding.

Repayment/Forfeiture

15.As an additional condition of receiving the Restricted Share Units, the
Participant agrees that the Restricted Share Units and any benefits or proceeds
the Participant may receive hereunder shall be subject to forfeiture and/or
repayment to the Company as provided in Sections 15(e) and (f) of the Plan
including, without, limitation, to the extent required (i) under the terms of
any recoupment or “clawback” policy adopted by the Company to comply with
applicable laws or with the Corporate Governance Guidelines or other similar
requirements, as such policy may be amended from time to time (and such
requirements shall be deemed incorporated into the Award Terms without the
consent) or (ii) to comply with any requirements imposed under applicable laws
and/or the rules and regulations of the securities exchange or inter-dealer
quotation system on which the Shares are listed or quoted, including, without
limitation, pursuant to Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010. Further, if the Participant receives any amount
in excess of what the Participant should have received under the terms of the
Restricted Share Units for any reason (including without limitation by reason of
a financial restatement, mistake in calculations or administrative error), all
as determined by the Committee, then the Participant shall be required to
promptly repay any such excess amount to the Company. By accepting this Award,
subject to applicable law, Participant agrees and acknowledges the obligation to
cooperate with, and provide any and all assistance necessary to, the Company to
recover or recoup this Award or amounts paid hereunder pursuant to this Section
15 and the Plan.

5

 

 

--------------------------------------------------------------------------------

 

Miscellaneous Provisions

16.Stock Exchange Requirements; Applicable Laws. Notwithstanding anything to the
contrary in the Award Terms, no Shares issuable upon vesting of the Restricted
Share Units, and no certificate representing all or any part of such Shares,
shall be issued or delivered if, in the opinion of counsel to the Company, such
issuance or delivery would cause the Company to be in violation of, or to incur
liability under, any securities law, or any rule, regulation or procedure of any
U.S. national securities exchange upon which any securities of the Company are
listed, or any listing agreement with any such securities exchange, or any other
requirement of law or of any administrative or regulatory body having
jurisdiction over the Company or a Subsidiary.

17.Non-Transferability. The Restricted Share Units are non-transferable and may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant other than by will or the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company; provided, that, the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

18.Stockholder Rights. No person or entity shall be entitled to vote, receive
dividends or be deemed for any purpose the holder of any Shares until the
Restricted Share Units shall have vested and been paid in the form of Shares in
accordance with the provisions of the Award Terms.

19.Notices. Any notice required or permitted under the Award Terms shall be in
writing and shall be deemed sufficient when delivered personally or sent by
confirmed email, telegram, or fax or five days after being deposited in the
mail, as certified or registered mail, with postage prepaid, and addressed to
the Company at the Company’s principal corporate offices or to the Participant
at the address maintained for the Participant in the Company’s records or, in
either case, as subsequently modified by written notice to the other party.

20.Severability and Judicial Modification. If any provision of the Award Terms
is held to be invalid or unenforceable under the applicable laws of any country,
state, province, territory or other political subdivision or the Company elects
not to enforce such restriction, the remaining provisions shall remain in full
force and effect and the invalid or unenforceable provision shall be modified
only to the extent necessary to render that provision valid and enforceable to
the fullest extent permitted by law. If the invalid or unenforceable provision
cannot be, or is not, modified, that provision shall be severed from the Award
Terms and all other provisions shall remain valid and enforceable.

21.Successors. The Award Terms shall be binding upon and inure to the benefit of
the Company and its successors and assigns, on the one hand, and the Participant
and his or her heirs, beneficiaries, legatees and personal representatives, on
the other hand.

22.Appendices. Notwithstanding any provisions in the Award Terms, for
Participants residing and/or working outside the United States, the Restricted
Share Units shall be subject to the additional terms and conditions set forth in
Appendix A to the Award Terms and to any special terms and conditions for the
Participant’s country set forth in Appendix B to the Award

6

 

 

--------------------------------------------------------------------------------

 

Terms. Further, Appendices C and D include information for European Union
Participants. Moreover, if the Participant relocates outside the United States
or relocates between the countries included in Appendix B, the additional terms
and conditions set forth in Appendix A and the special terms and conditions for
such country set forth in Appendices B, C  and D will apply to the Participant,
to the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Appendices constitute part of the Award Terms.

23.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Restricted Share Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

24.Compliance with Code Section 409A. It is intended that the Restricted Share
Units granted pursuant to the Award Terms be compliant with (or exempt from)
Section 409A of the Code and the Award Terms shall be interpreted, construed and
operated to reflect this intent. Notwithstanding the foregoing, the Award Terms
and the Plan may be amended at any time, without the consent of any party, to
the extent necessary or desirable to satisfy any of the requirements under
Section 409A of the Code, but the Company shall not be under any obligation to
make any such amendment. Further, the Company and its Subsidiaries do not make
any representation to the Participant that the Restricted Share Units granted
pursuant to the Award Terms satisfies the requirements of Section 409A of the
Code, and the Company and its Subsidiaries will have no liability or other
obligation to indemnify or hold harmless the Participant or any other party for
any tax, additional tax, interest or penalties that the Participant or any other
party may incur in the event that any provision of the Award Terms or any
amendment or modification thereof or any other action taken with respect
thereto, is deemed to violate any of the requirements of Section 409A of the
Code.

25.Waiver. A waiver by the Company of breach of any provision of the Award Terms
shall not operate or be construed as a waiver of any other provision of the
Award Terms, or of any subsequent breach by the Participant or any other
Participant.

26.No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
the Participant’s own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.

27.Governing Law and Venue. As stated in the Plan, the Restricted Share Units
and the provisions of the Award Terms and all determinations made and actions
taken thereunder, to the extent not otherwise governed by the laws of the United
States, shall be governed by the laws of the State of Delaware, United States of
America, without reference to principles of conflict of laws, and construed
accordingly. The jurisdiction and venue for any disputes arising under, or any
actions brought to enforce (or otherwise relating to), the Restricted Share
Units will be

7

 

 

--------------------------------------------------------------------------------

 

exclusively in the courts in the State of Delaware, including the Federal Courts
located therein (should Federal jurisdiction exist).

28.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

29.Entire Agreement. The Award Terms and the Plan embody the entire
understanding and agreement of the parties with respect to the subject matter
hereof (including, without limitation, the obligations and understandings set
forth in Section 15(e) of the Plan), and no promise, condition, representation
or warranty, express or implied, not stated or incorporated by reference herein,
shall bind either party hereto.

30.Employment at Will. Nothing in the Award Terms or the Plan provide the
Participant with any right to continue in the Company’s or any of its
affiliates’ employ for any period of specific duration or interfere with or
otherwise restrict in any way the Participant’s or the rights of the Company and
its affiliates to terminate the Participant’s service at any time for any
reason, with or without cause, subject to applicable law. The Participant’s
status with the Company and its affiliates will accordingly remain at will.

31.Amendments. Except as otherwise provided herein or the Plan, these Award
Terms may be amended or modified at any time by an instrument in writing signed
by the parties hereto or by the Company without the consent of the Participant
if such action would not materially impair the rights of the Participant under
this Award.

Acceptance of Award

32.In accordance with Section 15(c) of the Plan (as in effect at the grant
date), the Participant may reject the Restricted Share Units by notifying the
Company within 30 days of the grant date that he or she does not accept the
Restricted Share Units. The Participant’s acceptance of the Restricted Share
Units constitutes the Participant’s acceptance of and agreement with the Award
Terms. Notwithstanding the foregoing, if required by the Company, the
Participant will provide a signed copy of the Award Terms in such manner and
within such timeframe as may be requested by the Company. The Company has no
obligation to issue Shares to the Participant if the Participant does not accept
the Restricted Share Units.

Performance Feature

33.If the vesting of Restricted Share Units is subject to a performance
condition, the following additional terms and conditions will apply to that
Award:

 

•

The Participant will have the right to receive from 0% to 200% of the number of
Shares indicated on the grant date, based on achievement of performance goals
established by the Committee for that Award.

8

 

 

--------------------------------------------------------------------------------

 

 

•

The performance period is three years, which may consist of a single performance
period or multiple interim periods as determined by the Committee.

 

•

Achievement of performance objectives will be determined or certified by the
Committee following the end of the applicable period.

 

•

Except as otherwise set forth in paragraph 4 of the Award Terms or below in this
“Performance Feature” section, vesting of the Award will occur upon satisfaction
of the time-based vesting conditions set forth in paragraph 2 of the Award Terms
and vesting and payment of the Award will be based on the extent to which the
performance objectives established by the Committee have been attained. In any
case, except where payment of the Award is made upon a Change in Control within
the meaning of Treas. Reg. § 1.409-3(i)(5), in no event will payment of the
Award occur outside of the time period set forth in paragraph 2.

 

•

In the event of termination of the Participant’s employment with the Company
(including its Subsidiaries) before the vesting of the Restricted Share Units by
reason of death, disability, Retirement, Divestiture, or involuntary termination
without Cause, each as described in paragraph 4, payment of the Restricted Share
Unit Award (or portion thereof in the case of an involuntary termination without
Cause) will be based on the extent to which the performance objectives
established by the Committee have been attained following the end of the
performance period.

 

•

In the event of a Change in Control, the performance feature of the Award will
cease to apply and the Award will be converted into a time-based award in
accordance with the formula set forth in Section 12(a)(v) of the Plan. The
vesting and payment of such Award will then be governed in accordance with
paragraph 4.

9

 

 